Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					Withdrawn Rejections
	The rejection of the claims under 35 USC 112, second paragraph, and 35 USC 103 over Miller 1 in view of Miller 2 is withdrawn in view of applicant’s remarks filed 01/24/2022, and the telephonic interview of 02/01/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey M. Goehring on 02/01/2022.

The application has been amended as follows:

In claim 8, lines 7-8, before “.”, delete: the composition enhances he bioavailability of the delta-tocotrienol administered to the animal

Claims 12-20 are canceled.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed composition. The closest prior art is that of Miller 1 (USPGPUB 2012/0122969) , and while it does include several forms of tocotrienol, including delta tocotrienol, the composition is directed mainly towards oral drug delivery of alpha tocotrienol. Further, after consideration of the reference to Yap et al (cited in the specification),  and provided in both the 0/14/2021 and 01/24/2022 response filed by applicant, it is clear that the ordinary practitioner would not expect similar therapeutic results from all methods of administration set out by Miller 1 at [0048]. As such, the instantly claimed composition is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz